Citation Nr: 0603609	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  04-28 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected residuals, osteochondral fracture, left 
ankle, status post arthrotomy and internal fixation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran served on active duty from June 1972 to May 1974.

This case come before the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision rendered by the Boise, 
Idaho, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for residuals, 
osteochondral fracture, left ankle, status post arthrotomy 
and internal fixation, evaluated as 10 percent disabling.  
The veteran has appealed the issue of entitlement to an 
initial evaluation in excess of 10 percent.

In November 2005, the veteran was afforded a video conference 
hearing before the undersigned Veterans Law Judge rendering 
the determination in this claim who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).


FINDING OF FACT

The veteran's service-connected residuals, osteochondral 
fracture, left ankle, status post arthrotomy and internal 
fixation, is productive of subjective reports of pain and 
instability, dorsiflexion to no less than 15 degrees, and 
plantar flexion to no less than 42 degrees; it is not 
productive of ankylosis, or a malunion of the os calcis or 
astragalus, nor does it present such an unusual disability 
picture as to render application of the regular rating 
schedule provisions impracticable. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected residuals, osteochondral fracture, left 
ankle, status post arthrotomy and internal fixation, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1), 4.40, 4.45, 4.71a, Diagnostic 
Codes 5270, 5271, 5272, 5273 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Higher rating

The veteran asserts that he is entitled to an initial 
evaluation in excess of 10 percent for service-connected 
residuals, osteochondral fracture, left ankle, status post 
arthrotomy and internal fixation.  During his hearing, held 
in November 2005, he testified that he has constant ankle 
pain, and that he is unable to go up stairs, that he has a 
limited range of ankle motion and frequent ankle "popping," 
that he cannot jog or run, or walk a full stride, and that he 
must wear special shoes due to his left ankle disability.  He 
argued that he has functional loss that was not considered, 
that his left ankle is malaligned, and that his VA 
examinations were inadequate because they failed to 
adequately document his functional loss.  

As for the history of the veteran's right ankle disorder, see 
38 C.F.R. § 4.1 (2005), the veteran's service medical records 
show that in November 1972 he was treated for a left ankle 
sprain incurred while playing basketball.  He continued to 
complain of left ankle symptoms, and an apparent 
osteochondral fracture was found.  In October 1973 he 
underwent a left ankle arthrotomy.  There are no medical 
records showing treatment for left ankle symptoms dated after 
separation from service.  

In June 2003, the RO granted service connection for 
residuals, osteochondral fracture, left ankle, status post 
arthrotomy and internal fixation, evaluated as 10 percent 
disabling, with an effective date of January 24, 2003 for 
service connection (and the 10 percent rating).  The veteran 
has appealed the issue of entitlement to an initial 
evaluation in excess of 10 percent for service-connected 
residuals, osteochondral fracture, left ankle, status post 
arthrotomy and internal fixation.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

The RO has evaluated the veteran's service-connected 
residuals, osteochondral fracture, left ankle, status post 
arthrotomy and internal fixation, under 38 C.F.R. 4.71a, 
Diagnostic Code (DC) 5271.  Under 38 C.F.R. § 4.71a, DC 5271, 
(disability of the ankle manifested by limited motion), a 10 
percent rating is warranted for "moderate" limitation of 
motion.  A 20 percent rating is warranted if the limitation 
of motion is "marked".

The normal range of motion of the ankle is from 20 degrees of 
dorsiflexion to 45 degrees of plantar flexion.  38 C.F.R. § 
4.71, Plate II.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of the skin, absence of normal callosity or 
the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie- up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d)  Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45.

The relevant medical evidence consists of VA examination 
reports, dated in March 2003 and February 2005.  

The March 2003 VA examination report shows that the veteran 
complained of constant ankle pain that was aggravated by 
prolonged standing, walking more than two blocks, or using 
stairs.  On examination, the left ankle had a well-healed 
barely visible scar extending down from the lower leg curving 
below the lateral malleolus that was not palpably tender and 
which moved freely over the underlying structures.  The 
midmalleolar circumference of each ankle was 27 centimeters 
(cm.).  The left ankle had 20 degrees of dorsiflexion, and 45 
degrees of plantar flexion, and was minimally painful at the 
extremes of motion.  Passive eversion caused considerable 
increase in ankle pain, inversion at 45 degrees was painless.  
The assessment noted status post fracture of the left talus 
bone of the left ankle by history with subsequent open 
reduction and some type of internal fixation with residual 
constant pain claimed by the veteran, and a normal range of 
motion with pain elicited on full eversion.  

The February 2005 VA examination report shows that the 
veteran complained of constant dull ankle pain that was 
aggravated by weight-bearing, occasional rolling of the 
ankle, some weakness, and a limitation of motion.  He stated 
that it was difficult to use stairs.  He denied use of an 
ankle brace.  The examiner noted that he did not use any 
assistive devices for ambulation.  On examination, he walked 
unassisted with a limp, without a cane or crutches.  The left 
ankle had dorsiflexion to 15 degrees, and plantar flexion to 
42 degrees.  There was a flat, nontender, five-inch well-
healed, stable scar along the posterior lateral side of the 
ankle.  The diagnosis was chronic left ankle pain, status 
post osteochondral fracture, and the veteran's complaints 
were noted, to include his use of an over-the-counter pain 
reliever, and high-backed boots when active.  

The Board finds that the criteria for a rating in excess of 
10 percent have not been met.  The March 2003 VA examination 
report shows that the left ankle had a full range of motion.  
The February 2005 VA examination report shows that the left 
ankle had dorsiflexion to 15 degrees, and plantar flexion to 
42 degrees.  In the Board's judgement, this evidence is not 
representative of a marked limitation of motion as required 
for a rating in excess of 10 percent under DC 5271.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  

In conjunction with application of DC 5271, an increased 
evaluation may be assigned on the basis of functional loss 
due to the veteran's subjective complaints of pain under 38 
C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 
204-205 (1995).  In this case, the March 2003 VA examination 
report shows that the examiner indicated that there was no 
ligamentous instability.  The February 2005 VA examination 
report shows that there was no swelling, erythema, or edema.  
The left ankle was stable to anterior and posterior drawer.  
The ankles were symmetric, and there was no sign of a 
difference in size between the ankles, or atrophy.  There 
were no unusual signs of weightbearing.  The veteran denied 
any fatigue, decreased range of motion, or weakness of the 
ankle with repetitive use, but claimed to have incoordination 
on repetitive use.  However, this was not observed.  
Sensation was intact in all dermatomes.  There is no evidence 
of left ankle arthritis.  See 38 C.F.R. § 4.59.  In summary, 
left ankle laxity is not shown in any of the post-service 
medical evidence, and there is no evidence of left ankle 
arthritis, neurological impairment, effusion, or atrophy.  
Based on the foregoing, the Board has determined that a 
marked limitation of motion has not been shown, supra, and 
that there is insufficient evidence of left ankle pathology 
to support a conclusion that the loss of motion in the left 
ankle more nearly approximates the criteria for a 20 percent 
rating under DC 5271, even with consideration of 38 C.F.R. §§ 
4.40 and 4.45.

As for the possibility of a higher rating under another 
diagnostic code, Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), under 38 C.F.R. § 4.71a, DC's 5270 and 5272 (2005), 
ankylosis of a subastragalar or tarsal joint, or of the ankle 
itself, warrants evaluations ranging from 10 to 40 percent, 
depending on the position of the joint and whether there are 
any deformities of abduction, adduction, inversion, or 
eversion.  Under DC 5273, a 20 percent rating is warranted 
for "Os calcis or astragalus, malunion of: marked deformity." 

Ankylosis is stiffening or fixation of a joint as the result 
of a disease process, with fibrous or bony union across the 
joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

The Board's discussion of the veteran's claim under DC 5271 
is incorporated herein.  Briefly stated, the medical evidence 
does not show that the veteran has a marked limitation of 
motion, much less that the left ankle is ankylosed.  Thus, 
there is no basis for the assignment of a higher evaluation 
under Diagnostic Codes 5270 or 5272.  With regard to DC 5273, 
the evidence does not show that he has a malunion of the os 
calcis or astragalus with marked deformity.  Accordingly, the 
criteria for a rating in excess of 10 percent under DCs 5270, 
5272, and 5273 are not shown to have been met.  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
In this case, the veteran has not contended that a separate 
compensable rating is warranted for a left ankle scar, and 
there is no evidence to show that his left ankle scar is 
superficial and unstable, causes limited motion or a 
limitation of function, or that it was found to be painful on 
examination.  See 38 C.F.R. § 4.118, DC's 7801, 7802, 7803, 
7804 and 7805.  Thus, the assignment of a separate 10 percent 
evaluation for a left ankle scar is not warranted.

Finally, at his hearing, the veteran argued that the 
provisions of 38 C.F.R. § 3.321(b)(1) were applicable.  This 
regulation states that when the disability picture is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disabilities, an extraschedular 
evaluation will be assigned.  However, the veteran testified 
that he was not currently working and that he had been laid 
off, "Because the job was tense.  I'm not claiming that that 
was, you know, from my disability."  In addition, the Board 
notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected left ankle disability is demonstrated, nor is there 
any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).  In making 
this determination, the Board notes that it has paid 
particular attention to the veteran's testimony as well as 
the medical evidence and does not find that the veteran's 
left ankle disability causes a marked interference with the 
veteran's employment.


II.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant notice letters in 
December 2004 and June 2005, (hereinafter "VCAA notification 
letters") that informed him of the type of information and 
evidence necessary to support his claim.  In addition, by 
virtue of the rating decision on appeal,  the statement of 
the case (SOC), and the supplemental statement of the case 
(SSOC), he was provided with specific information as to why 
this particular claim was being denied, and of the evidence 
that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the appellant of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letters contained specific 
requests for the appellant to provide additional evidence in 
support of his claim.  He was asked to identify all relevant 
treatment that he desired VA to attempt to obtain.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of the SOC.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication - 
the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

Additionally, any defect with respect to the timing of the 
VCAA notices in this case was nonprejudicial.  There is no 
indication that the outcome of the case has been affected, as 
all evidence received has been considered by the RO.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the appellant received 
pre-adjudicatory notice.  He has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims.  See Mayfield v. Nicholson, 19 Vet. App. 220 
(2005).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA medical records.  The veteran has testified that 
he was not receiving treatment for the claimed disability.  
The veteran has been afforded VA examinations covering the 
disorder on appeal.  In this regard, although he has argued 
that his examinations were inadequate because they do not 
reflect his functional loss, a review of the examination 
reports shows that the veteran's complaints were recorded and 
that his left ankle was examined.  The diagnoses noted 
chronic left ankle pain, "status post fracture of the left 
talus bone of the left ankle by history with subsequent open 
reduction and some type of internal fixation with residual 
constant pain claimed by the veteran," and "a normal range 
of motion with pain elicited on full eversion."  There is no 
medical evidence in the claims file which contradicts any of 
the findings or diagnoses in these reports.  In each report, 
the veteran's range of motion was measured in specific 
degrees.  Although the March 2003 report does not contain 
much in the way of findings as to functional loss, the 
February 2005 report contains detailed findings, noting inter 
alia, that there was no swelling, erythema, edema, 
instability, asymmetry, atrophy, differences in size between 
the ankles, or unusual signs of weightbearing.  The report 
notes that the veteran denied any fatigue, decreased range of 
motion, or weakness of the ankle with repetitive use, but 
claimed to have incoordination on repetitive use.  However, 
this was not observed.  Accordingly, the Board finds that a 
remand for a new examination is not required.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  


ORDER


An initial evaluation in excess of 10 percent for service-
connected residuals, osteochondral fracture, left ankle, 
status post arthrotomy and internal fixation, is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


